Case: 16-40086      Document: 00513999835         Page: 1    Date Filed: 05/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-40086                                    FILED
                                  Summary Calendar                              May 19, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR REYNA-LOZANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1272-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Oscar Reyna-Lozano appeals the sentence imposed following his guilty
plea conviction for illegal reentry after deportation. He contends that the
district court erred in increasing his offense level pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) based on his prior Texas conviction for burglary of a
habitation under Texas Penal Code § 30.02. Reyna-Lozano argues, under
Mathis v. United States, 136 S. Ct. 2243 (2016), that the Texas burglary statute


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40086     Document: 00513999835      Page: 2   Date Filed: 05/19/2017


                                  No. 16-40086

is not divisible and that not every violation of § 30.02(a) qualifies as a crime of
violence under § 2L1.2(b)(1)(A)(ii).
      The Government has filed an opposed motion for summary affirmance
asserting that Reyna-Lozano’s arguments are foreclosed by our recent decision
in United States v. Uribe, 838 F.3d 667 (5th Cir. 2016), cert. denied, 2017 WL
661924 (Mar. 20, 2017) (No. 16-7969). In the alternative, the Government
requests an extension of time in which to file a brief on the merits.
      The Government is correct that Uribe forecloses Reyna-Lozano’s Mathis
argument. See Uribe, 838 F.3d at 669-71. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                        2